Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 12, 2019

                                            No. 04-19-00471-CV

           IN RE QUALITY SOUTH TEXAS TRUCKING, INC. and Fred Gonzales, Sr.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         On July 10, 2019, relators filed a petition for writ of mandamus and a motion for
temporary relief pending final resolution of the petition for writ of mandamus. This court
believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may
file a response to the petition in this court no later than July 26, 2019. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for temporary relief is GRANTED. All proceedings in the underlying
case styled Steven Martinez, et al. v. Trinidad Drilling, et al., Cause Number
2018CVF001195D3, pending in the 341st Judicial District Court, Webb County, Texas are
STAYED pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on July 12, 2019.

                                                                                      PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2018CVF001195D3, styled Steven Martinez, et al. v. Trinidad Drilling, et
al., pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo
presiding.